Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00503-CV

                        IN RE GILLETTE AIR CONDITION COMPANY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: August 15, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 20, 2018, relator filed a petition for writ of mandamus and a motion to stay the

trial court proceedings. After considering the petition, this court concludes relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP.

P. 52.8(a). Relator’s motion to stay the trial court proceedings is also DENIED.

                                                       PER CURIAM




1
  This proceeding arises out of Cause No. 2017-CI-14754, styled Sylvia H. Rodriguez, et al. v. Michael Anthony
Sanchez, et al., pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Karen H. Pozza
presiding.